FILED
                             NOT FOR PUBLICATION                            MAR 02 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 MICHAEL THOMAS,                                 No. 09-15145

               Petitioner - Appellant,           D.C. No. 2:08-cv-00095-FCD

   v.
                                                 MEMORANDUM *
 JAMES YATES; JERRY BROWN,
 Attorney General of the State of
 California,

               Respondents - Appellees.



                     Appeal from the United States District Court
                        for the Eastern District of California
                     Frank C. Damrell, District Judge, Presiding

                            Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

EOH/Research
       California state prisoner Michael Thomas appeals from the district court’s

order dismissing his 28 U.S.C. § 2254 habeas petition as untimely. We have

jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.

       Thomas contends that several extraordinary circumstances prevented his

timely filing of a federal habeas petition and that equitable tolling was warranted.

The district court did not err when it concluded that Thomas was not entitled to

equitable tolling. See Pace v. DiGuglielmo, 544 U.S. 408, 418 (2005); see also

Gaston v. Palmer, 417 F.3d 1030, 1034-35 (9th Cir. 2005), modified on other

grounds by 447 F.3d 1165 (9th Cir. 2006) (requiring showing of causal connection

between alleged “extraordinary circumstance” and inability to file timely federal

habeas petition). Nor did the district court abuse its discretion when it declined to

hold a hearing to determine whether Thomas was entitled to equitable tolling. See

Roy v. Lampert, 465 F.3d 964, 969-70 (9th Cir. 2006).

       AFFIRMED.




EOH/Research                               2                                    09-15145